/7wr
                               ELECTRONIC RECORD




COA#       03-13-00746-CR                        OFFENSE:        19.02


           Thomas Atkinson v. The State of
STYLE:     Texas                                 COUNTY:         Travis

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    403rd District Court


DATE: 01/22/15                   Publish: NO     TC CASE #:      D-l-DC-12-301480




                        IN THE COURT OF CRIMINAL APPEALS


         Thomas Atkinson v. The State of
STYLE:   Texas                                        CCA#:
                                                                       1*7/ -/S
         PUD SB                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:     DbUWT                                       SIGNED:                           PC:_

JUDGE:     ^ 2JaAM^—                                  PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD